UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN RE: Romano v. Northrop Grumman Corp. et al., No. 16-cv-5760 (“Romano”)
       Ackerman v. Northrop Grumman Corp., No. 18-cv-4397 (“Ackerman”)
       Ackerson v. Northrop Grumman Corp., No. 19-cv-942 (“Ackerson”)
       Ball v. Northrop Grumman Corp., No. 19-cv-4381 (“Ball”)
       Cammarata v. Northrop Grumman Corp., No. 20-cv-0511 (“Cammarata”)
       Cornett v. Northrop Grumman Corporation, No. 18-cv-06453 (“Cornett”)


                       JOINT LETTER RE STATUS OF DISCOVERY


                                      August 31, 2020

Dear Judge Brown:

       As in instructed by the Court at the conference dated July 29, 2020, the parties in the above-
referenced actions respectfully submit the following summary.

        On August 13, 2020, the parties had an initial meet and confer, where they discussed the
Court’s direction at the July 29 conference as to how to move the cases forward in an organized
fashion. Subsequently, the parties held an additional meet and confer on August 26, 2020. The
parties agreed to cooperate on producing additional discovery to advance such goal. First, the
parties discussed Plaintiffs’ subpoenas for information of various local, state and federal agencies
regarding the contamination site, and Northrop Grumman agreed to defer any formal objection to
the subpoenas at this time, reserving all rights. Plaintiffs provided drafts of the subpoenas to the
Defendants. The Defendants did not request any additional information of those parties. Plaintiffs
served those additional subpoenas. At this point, Plaintiffs have nine (9) outstanding subpoenas
duces tecum, as set out below:

 THIRD PARTY                      DATE OF SUBPOENA                  DATE RESPONSE
 SUBPOENA RECIPIENT                                                 REQUIRED
 Bethpage Water District          July 29, 2020                     October 5, 2020
 Nassau County Department         July 29, 2020                     October 5, 2020
 of Public Works
 Nassau County Health             July 29, 2020                     October 5, 2020
 Department
 The U.S. Geological Survey       July 29, 2020                     October 5, 2020
 New York State Department        July 29, 2020                     October 5, 2020
 of Health
 U.S. Navy                        August 25, 2020                   September 30, 2020
 U.S. Air Force                   August 25, 2020                   September 30, 2020
 U.S. Environmental               August 25, 2020                   September 30, 2020
 Protection Agency
 National Aeronautics and         August 25, 2020                   September 30, 2020
 Space Administration
Hon. Judge Brown
Aug. 31, 2020 Joint Letter re Status of Discovery
Page 2 of 3


        Next, the parties agreed that the Plaintiffs will review documents produced by the
Defendants to date and provide a letter requesting additional information and proposing a list of
search terms and custodians for additional document discovery. The Defendants have agreed to
supplement their productions to date on the key chemicals and pathways at issue, subject to any
remaining objections. The parties noted the need to review the June 2020 annual report issued by
the US Navy regarding its ongoing remediation and monitoring at the site. In addition, counsel
for the Town of Oyster Bay will compile a privilege log for the Town’s earlier production and also
provide certain historical documents relating to the donation of land and the construction of
Bethpage Community Park, which was originally part of the Grumman facilities.

        The parties will continue working collaboratively in advance of the conference scheduled
for September 30, 2020 and will provide an update on work done to date. The parties expect to
hold another meet and confer shortly to discuss their progress. All in all, the parties are working
well together, and do not need the assistance of the Court at this time.
                                                     Respectfully submitted,
Hon. Judge Brown
Aug. 31, 2020 Joint Letter re Status of Discovery
Page 3 of 3


 NAPOLI SHKOLNIK PLLC                         MORRISON & FOERSTER LLP


                                              By: __/s/ Grant Esposito______
 By: ____/s/ Paul Napoli_______
                                                   Grant J. Esposito
     Paul Napoli                                   David J. Fioccola
     Lilia Factor                                  Katie L. Viggiani

 360 Lexington Avenue, 11th Floor             250 West 55th Street
 New York, New York 10017                     New York, New York 10019
 Telephone: (212) 397-1000                    Telephone: (212) 468-8000
 Email: pnapoli@nsprlaw.com                   Facsimile: (212) 468-7900
 lfactor@napolilaw.com;                       Email: gesposito@mofo.com;
                                              dfioccola@mofo.com; kviggiani@mofo.com

                                         Attorneys for Defendants Northrop
                                         Grumman Corporation and Northrop
 Counsel for Romano, Ackerman, Ackerson, Grumman Systems Corporation
 Ball, and Cammarata Plaintiffs
                                              MILBER MAKRIS PLOUSADIS &
                                               SEIDEN, LLP

                                              By: __/s/ Peter Tamigi________
                                                    Peter F. Tamigi

                                              1000 Woodbury Road, Suite 402
                                              Woodbury, New York 11797
                                              Telephone: (516) 715-4000
                                              Email: ptamigi@milbermakris.com

                                              Attorneys for Defendant Town of Oyster Bay
